 

Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 3, 2015 (this “First
Amendment”), among Overseas Shipholding Group, Inc., a Delaware corporation
(“Holdings”), OSG Bulk Ships, Inc., a New York corporation (the “Borrower”), the
other Loan Parties party hereto, the Lenders party hereto and Jefferies Finance
LLC, as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided to such terms in the Credit Agreement (as defined
below).

 

WITNESSETH

 

WHEREAS, Holdings, the Borrower, the other Loan Parties, the lenders party
thereto from time to time (each, a “Lender” and, collectively, the “Lenders”),
the Administrative Agent and the other parties thereto are parties to that
certain Term Loan Credit Agreement, dated as of August 5, 2014 (as amended by
this First Amendment and as may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”); and

 

WHEREAS, Holdings, the Borrower, the other Loan Parties and the Lenders party
hereto desire to amend the Credit Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

SECTION I.    Amendments to the Credit Agreement. On the First Amendment
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement is hereby amended as set forth in this Section I:

 

1.          Clause (d) of the definition of “Available Amount” appearing in
Section1.01 of the Credit Agreement is hereby amended by deleting the text
“(ix)(II)” appearing therein and inserting the text “(xi)(II)” in lieu thereof.

 

2.          Clause (c) of the definition of “Change in Control” contained in
Section1.01 of the Credit Agreement is hereby amended by deleting the following
text contained therein:

 

“(excluding, in the case of both preceding clauses (i) and (ii), any individual
whose initial nomination for, or assumption of office as, a member of that Board
of Directors occurs as a result of an actual (or threatened) solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the Board of Directors)”.

 

3.          Section 5.01(a) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

 

 

  

4.          Section 5.01(b) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

5.          Section 5.01(c) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

6.          Section 5.16(h) of the Credit Agreement is hereby deleted in its
entirety and the following inserted in lieu thereof:

 

“(h) Each Restricted Party which enters into a Permitted Charter of a Collateral
Vessel for an initial or extended period (in each case including extension
options) in excess of 12 months shall cause to be included in such Permitted
Charter or extension thereof a provision confirming the priority of any
preferred ship mortgages covering such Collateral Vessel over the rights of the
charterer under such Permitted Charter, and upon such Restricted Party’s
request, the Mortgage Trustee shall enter into, with such charterer, a quiet
enjoyment agreement substantially in the form of Exhibit P together with such
additional terms reasonably requested by such charterer, subject to the Mortgage
Trustee’s consent, such consent not to be unreasonably withheld or delayed.”

 

7.          The first sentence of Sections 6.05 of the Credit Agreement is
hereby amended by deleting the text “(or agree to do any of the foregoing at any
time)” appearing therein.

 

8.          The first sentence of Sections 6.06 of the Credit Agreement is
hereby amended by deleting the text “or agree to effect any disposition of any
property,” appearing therein.

 

9.          The first sentence of Sections 6.07 of the Credit Agreement is
hereby amended by deleting the text “(or agree to do any of the foregoing at any
time)” appearing therein.

 

SECTION II.    Effectiveness. This First Amendment shall become effective as of
the date (the “First Amendment Effective Date”) on which the following
conditions have been satisfied:

 

1.          the Administrative Agent shall have received copies of signature
pages to this First Amendment, duly executed and delivered (including by way of
facsimile or other electronic transmission) by the Administrative Agent, the
Loan Parties and the Required Lenders;

 

2.          (a) no Default shall have occurred and be continuing on the First
Amendment Effective Date or would occur after giving effect to this First
Amendment and (b) both immediately before and after giving effect to this First
Amendment, each of the representations and warranties made by any Loan Party set
forth in Article III of the Credit Agreement or in any other Term Loan Document
shall be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of the First Amendment Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date);

 

-2-

 

  

3.          the Borrower shall have paid to the Administrative Agent, for the
account of each Lender that has delivered to the Administrative Agent an
executed counterpart of this First Amendment on or prior to 5:30 p.m., New York
City time, on June 1, 2015, a fee in an aggregate amount equal to 0.05% of the
aggregate principal amount of all Term Loans of such Lender outstanding on the
First Amendment Effective Date; and

 

4.          the Borrower shall have paid to the Administrative Agent and its
Affiliates, all costs, fees and expenses (including legal fees and expenses of
White & Case LLP) owing in connection with this First Amendment and the other
Term Loan Documents to the extent invoiced (in the case of costs and expenses)
at least one Business Day prior to the First Amendment Effective Date.

 

SECTION III.  Miscellaneous Provisions.

 

1.          Except as expressly provided herein, (a) the Credit Agreement and
the other Term Loan Documents shall be unmodified and shall continue to be in
full force and effect in accordance with their terms, and (b) this First
Amendment shall not be deemed a waiver or modification of any other term or
condition of any Term Loan Document and shall not be deemed to prejudice any
right or rights which Administrative Agent or any Lender may now have or may
have in the future under or in connection with any Term Loan Document or any of
the instruments or agreements referred to therein, as the same may be amended
from time to time.

 

2.          This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
First Amendment shall be effective as delivery of an original executed
counterpart of this First Amendment.

 

3.          THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, AND THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADING
“GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS”, AS SET FORTH IN
SECTION 11.09 OF THE CREDIT AGREEMENT, ARE INCORPORATED HEREIN BY THIS
REFERENCE.

 

-3-

 

  

4.          From and after the date hereof, (a) all references in the Credit
Agreement and each of the other Term Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby,
and (b) this First Amendment shall be deemed to constitute a “Term Loan
Document” for all purposes of the Credit Agreement.

 

[Remainder of page left intentionally blank.]

 

  * * *  

 

-4-

 

  

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

  OVERSEAS SHIPHOLDING GROUP, INC.,   as Holdings and a Guarantor         By:
/s/ Ian T. Blackley     Name: Ian T. Blackley     Title: President and Chief
Executive Officer

 

  OSG BULK SHIPS, INC.,   as the Borrower and a Guarantor         By: /s/ Ian T.
Blackley     Name: Ian T. Blackley     Title: Senior Vice President, Chief
Financial Officer and Assistant Secretary

 

  OSG AMERICA L.P.   By: OSG AMERICA LLC   Its: General Partner         OSG
AMERICA LLC   as a Subsidiary Guarantor         By: /s/ Ian T. Blackley    
Name: Ian T. Blackley     Title: President and Chief Executive Officer

 

  MARITRANS OPERATING COMPANY L.P.   By: MARITRANS GENERAL PARTNER INC.  

Its: General Partner 

        MARITRANS GENERAL PARTNER INC.   as a Subsidiary Guarantor         By:
/s/ Ian T. Blackley     Name: Ian T .Blackley     Title: President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

 

  OSG SHIP MANAGEMENT INC.,   as a Subsidiary Guarantor       By: /s/ Ian T.
Blackley     Name: Ian T. Blackley     Title: Senior Vice President

 

  MYKONOS TANKER LLC   OSG 192 LLC   OSG 209 LLC   OSG 214 LLC   OSG 242 LLC  
OSG 243 LLC   OSG 244 LLC   OSG 252 LLC   OSG 254 LLC   OSG AMERICA OPERATING
COMPANY LLC   OSG COLUMBIA LLC   OSG COURAGEOUS LLC   OSG DELAWARE BAY
LIGHTERING LLC   OSG ENDURANCE LLC   OSG ENTERPRISE LLC   OSG HONOUR LLC   OSG
INTREPID LLC   OSG MARITRANS PARENT LLC   OSG NAVIGATOR LLC   OSG PRODUCT
TANKERS AVTC, LLC   OVERSEAS ANACORTES LLC   OVERSEAS BOSTON LLC   OVERSEAS
HOUSTON LLC   OVERSEAS LONG BEACH LLC   OVERSEAS LOS ANGELES LLC   OVERSEAS
MARTINEZ LLC   OVERSEAS NEW YORK LLC   OVERSEAS NIKISKI LLC   OVERSEAS ST
HOLDING LLC   OVERSEAS TAMPA LLC   OVERSEAS TEXAS CITY LLC   SANTORINI TANKER
LLC   each, as a Subsidiary Guarantor

 

  By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: Manager

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

  

  OSG INDEPENDENCE LLC   as a Subsidiary Guarantor       By: /s/ Ian T. Blackley
    Name: Ian T. Blackley     Title: Manager and Assistant Secretary

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

  

  JEFFERIES FINANCE LLC, as   Administrative Agent         By: /s/ J. Paul
McDonnell   Name: J. Paul McDonnell   Title: Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Collective Trust High Yield Fund   By: Alcentra NY, LLC, as investment advisor
      By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst       By:   Name:   Title:

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Global-Loan SV S.Ã r.l.  

Executed by Alcentra Limited as Portfolio Manager,

and Alcentra NY, LLC as Sub-Manager, for and on

behalf of Global-Loan SV Sarl

        By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior
Credit Analyst       By:   Name:   Title:

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]



 

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  ORION ALloan         By: /s/ Stephen Sylvester   Name: Stephen Sylvester  
Title: Senior Credit Analyst

 

  By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Shackleton 2013-III CLO, Ltd.   BY: Alcentra NY, LLC, as investment advisor



 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



 

Shackleton 2013-IV CLO, LTD

by Alcentra NY, LLC as its Collateral Manager





 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Shackleton 2014-V CLO, Ltd.





 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Shackleton 2014-VI CLO, Ltd.   BY: Alcentra NY, LLC as its Collateral Manager



 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Shackleton 2015-VII CLO, Ltd
BY: Alcentra NY, LLC as its Collateral Manager





 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Shackleton I CLO, Ltd.   BY: Alcentra NY, LLC, as investment advisor



 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Shackleton II CLO, Ltd.   BY: Alcentra NY, LLC



 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Dreyfus/Laurel Funds Trust - Dreyfus High Yield Fund   By: Alcentra NY, LLC,
as investment advisor



 



  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



 

US Bank Loan Fund (M) Master Trust

By: Alcentra NY, LLC, as investment advisor



 

  By: /s/ Stephen Sylvester   Name: Stephen Sylvester   Title: Senior Credit
Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Anchorage Capital CLO 3, Ltd.   BY: Anchorage Capital Group, L.L.C., its  
Investment Manager         By: /s/ Melissa Griffiths   Name: Melissa Griffiths  
Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Anchorage Capital CLO 2013-1, Ltd.   BY: Anchorage Capital Group, L.L.C., its
  Investment Manager         By: /s/ Melissa Griffiths   Name: Melissa Griffiths
  Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Anchorage Capital CLO 2012-1, Ltd.   BY: Anchorage Capital Group, L.L.C., its
  Investment Manager         By: /s/ Melissa Griffiths   Name: Melissa Griffiths
  Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Anchorage Capital CLO 4, Ltd.   BY: Anchorage Capital Group, L.L.C., its  
Investment Manager         By: /s/ Melissa Griffiths   Name: Melissa Griffiths  
Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JFIN CLO 2012 LTD   By: Apex Credit Partners, as Portfolio Manager         By:
/s/ David Wells   Name: David Wells   Title: Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JFIN CLO 2013 LTD   By: Apex Credit Partners, as Portfolio Manager         By:
/s/ David Wells   Name: David Wells   Title: Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JFIN CLO 2014 LTD   By: Apex Credit Partners, as Portfolio Manager         By:
/s/ David Wells   Name: David Wells   Title: Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JFIN CLO 2014-II LTD   By: Apex Credit Partners, as Portfolio Manager        
By: /s/ David Wells   Name: David Wells   Title: Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JFIN CLO 2015 LTD   By: Apex Credit Partners, as Portfolio Manager         By:
/s/ David Wells   Name: David Wells   Title: Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.   BY: ARES ENHANCED LOAN
MANAGEMENT IR, L.P., AS PORTFOLIO MANAGER   BY: ARES ENHANCED LOAN IR GP, LLC,
ITS GENERAL PARTNER         By: /s/ John Eanes   Name: John Eanes   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARES XXIII CLO LTD.   BY: ARES CLO MANAGEMENT XXIII, L.P.,
ITS ASSET MANAGER   BY: ARES CLO GP XXIII, LLC, ITS GENERAL PARTNER         By:
/s/ John Eanes   Name: John Eanes   Title: Authorized Signatory         By:    
Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARES XXIX CLO LTD.   By: Ares CLO Management XXIX, L.P., its Asset Manager  
By: Ares CLO GP XXIX, LLC, its General Partner         By: /s/ John Eanes  
Name: John Eanes   Title: Authorized Signatory         By:     Name:     Title:
 

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARES XXVI CLO LTD.   BY: Ares CLO Management XXVI, L.P., its Collateral
Manager   By: Ares CLO GP XXVI, LLC, its General Partner         By: /s/ John
Eanes   Name: John Eanes   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARES XXVII CLO LTD.   By: Ares CLO Management XXVII, L.P., its Asset Manager  
By: Ares CLO GP XXVII, LLC, its General Partner         By: /s/ John Eanes  
Name: John Eanes   Title: Authorized Signatory         By:     Name:     Title:
 

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARES XXVIII CLO LTD.   By: Ares CLO Management XXVIII, L.P., its Asset Manager
  By: Ares CLO GP XXVIII, LLC, its General Partner         By: /s/ John Eanes  
Name: John Eanes   Title: Authorized Signatory         By:     Name:     Title:
 

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARES XXX CLO LTD.   By: Ares CLO Management XXX, L.P., its Asset Manager   By:
Ares CLO GP XXX, LLC, its General Partner         By: /s/ John Eanes   Name:
John Eanes   Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Ares XXXI CLO Ltd.   By: Ares CLO Management XXXI, L.P., its Portfolio Manager
  By: Ares Management LLC, its General Partner         By: /s/ John Eanes  
Name: John Eanes   Title: Authorized Signatory         By:     Name:     Title:
 

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Ares XXXII CLO Ltd.   By: Ares CLO Management XXXII, L.P., its Asset Manager  
      By: /s/ John Eanes   Name: John Eanes   Title: Authorized Signatory      
  By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Ares XXXIII CLO Ltd.   By: Ares CLO Management XXXIII, L.P., its Asset Manager
        By: /s/ John Eanes   Name: John Eanes   Title: Authorized Signatory    
    By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ENHANCED LOAN INVESTMENT STRATEGY   By: Ares Management Limited, its
Investment Manager         By: /s/ John Eanes   Name: John Eanes   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KAISER FOUNDATION HOSPITALS   BY: Ares Management LLC, as portfolio manager  
      By: /s/ John Eanes   Name: John Eanes   Title: Authorized Signatory      
  By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Lloyds Bank Pension Trust (No. 2) Limited as trustee of Lloyds Bank Pension
Scheme No. 2   BY: Ares Management Limited, its Investment Manager         By:
/s/ John Eanes   Name: John Eanes   Title: Authorized Signatory         By:    
Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Lloyds Bank Pension Trust (No. 1) Limited as trustee of Lloyds Bank Pension
Scheme No. 1   BY: Ares Management Limited, its Investment Manager         By:
/s/ John Eanes   Name: John Eanes   Title: Authorized Signatory         By:    
Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Renaissance Floating Rate Income Fund   BY: Ares Capital Management II LLC, as
Portfolio Sub-Advisor         By: /s/ John Eanes   Name: John Eanes   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Arrowpoint CLO 2013-1, LTD         By: /s/ Colby Stilson   Name: Colby Stilson
  Title: Portfolio Manager         [By:     Name:     Title:]1  

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Arrowpoint CLO 2014-2, LTD         By: /s/ Colby Stilson   Name: Colby Stilson
  Title: Portfolio Manager         [By:     Name:     Title:]1  

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Black Diamond CLO 2013-1 Ltd.   By: Black Diamond CLO 2013-1 Adviser, L.L.C.
As its Collateral Manager         By: /s/ Stephen H. Deckoff   Name: Stephen H.
Deckoff   Title: Managing Principal         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Black Diamond CLO 2014-1 Ltd.   By: Black Diamond CLO 2014-1 Adviser, L.L.C.  
As its Collateral Manager         By: /s/ Stephen H. Deckoff   Name: Stephen H.
Deckoff   Title: Managing Principal         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Magnetite IX, Limited   BY: BlackRock Financial Management, Inc., its
Collateral Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi   Title: Vice
President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Magnetite VI, Limited   BY: BlackRock Financial Management, Inc., its
Collateral Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Magnetite VII, Limited   BY: BlackRock Financial Management Inc., Its
Collateral Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Magnetite VIII, Limited   BY: BlackRock Financial Management Inc., Its
Collateral Manager         By: /s/ Rob Jacobi   Name: Rob Jacobi   Title: Vice
President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Dauphin Funding LLC   By: FS Global Credit Opportunities Fund as Sole Member  
By: GSO Capital Partners LP as Sub-Adviser         By: /s/ Thomas Iannarone  
Name: Thomas Iannarone   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  BNPP IP CLO 2014 — I Ltd.,
as an Existing Lender         By: /s/ Vanessa Ritter   Name: Vanessa Ritter  
Title: Portfolio Manager

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  BNPP IP CLO 2014 —II LLC,
as an Existing Lender         By: /s/ Vanessa Ritter   Name: Vanessa Ritter  
Title: Portfolio Manager

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  B&M CLO 2014-1 Ltd.         By: /s/ John Heitkemper   Name: John Heitkemper  
Title: Portfolio Manager         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Employees' Retirement System of the State of Hawaii   By: Bradford & Marzec,
LLC as Investment Advisor on behalf of the Employees' Retirement System of the
State of Hawaii, account number 17-14428/HIE52         By: /s/ John Heitkemper  
Name: John Heitkemper   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2012-1 Ltd.   BY: Canyon Capital Advisors, its Asset
Manager         By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2014-1, Ltd.   BY: Canyon Capital Advisors LLC, Its Asset
Manager         By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2014-2, Ltd.   BY: Canyon Capital Advisors LLC, Its Asset
Manager         By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2015-1, LTD.   By: Canyon Capital Advisors LLC, a Delaware
limited liability company, its Collateral Manager         By: /s/ Jonathan M.
Kaplan   Name: Jonathan M. Kaplan   Title: Authorized Signatory         By:    
Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Active Portfolios Multi-Manager Core Plus Bond Fund   BY: TCW Asset Management
Company as Investment Manager         By: /s/ Bibi Khan   Name: Bibi Khan  
Title: Managing Director         By: /s/ Nora Olan   Name: Nora Olan   Title:
Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  COVENANT CREDIT PARTNERS CLO II, LTD.,         By: /s/ Brian Horton   Name:
Brian Horton   Title: MD

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  COVENANT CREDIT PARTNERS CLO I, LTD.,         By: /s/ Brian Horton   Name:
Brian Horton   Title: MD

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ATRIUM IX   By: Credit Suisse Asset Management, LLC, as portfolio manager    
    By: /s/ Ilan Friedman   Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ATRIUM XI   By: Credit Suisse Asset Management, LLC, as portfolio manager    
    By: /s/ Ilan Friedman   Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Credit Suisse High Yield Bond Fund   By: Credit Suisse Asset Management, LLC,
as investment adviser         By: /s/ Ilan Friedman   Name: Ilan Friedman  
Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  HYFI LOAN FUND   By: Credit Suisse Asset Management, LLC, as investment
manager         By:     Name:     Title:           By: /s/ Ilan Friedman   Name:
Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MADISON PARK FUNDING XVII, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By: /s/ Ilan Friedman   Name: Ilan Friedman   Title:
Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MADISON PARK FUNDING XIV, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By: /s/ Ilan Friedman   Name: Ilan Friedman   Title:
Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MADISON PARK FUNDING XV, LTD,   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By: /s/ Ilan Friedman         Name: Ilan Friedman  
Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  PK-SSL Investment Fund Limited Partnership   By: Credit Suisse Asset
Management, LLC, as its Investment Manager         By: /s/ Ilan Friedman        
Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  QUALCOMMGLOBAL TRADING PTE. LTD.   By: Credit Suisse Asset Management, LLC, as
its investment manager         By: /s/ Ilan Friedman         Name: Ilan Friedman
  Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  State of New Mexico State Investment Council   By authority delegated to the
New Mexico State Investment Office   By Credit Suisse Asset Management, LLC, its
investment manager         By:     Name:     Title:           By: /s/ Ilan
Friedman         Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  THE EATON CORPORATION MASTER RETIREMENT TRUST   By: Credit Suisse Asset
Management, LLC, as Investment manager         By: /s/ Ilan Friedman        
Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Vibrant CLO II, Ltd.   By: DFG Investment Advisers, Inc., as Portfolio Manager
        By: /s/ David Millison   Name: David Millison   Title: Managing Partner
and Senior Portfolio Manager         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Vibrant CLO III, Ltd.   BY: DFG Investment Advisers, Inc.         By: /s/
David Millison   Name: David Millison   Title: Managing Partner and Senior
Portfolio Manager         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VIBRANT CLO, LTD.   By: DFG Investment Advisers, Inc. as Portfolio Manager    
    By: /s/ David Millison   Name: David Millison   Title: Managing Partner and
Senior Portfolio Manager         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Advanced Series Trust-AST FI Pyramis Quantitative Portfolio       By: Pyramis
Global Advisors LLC as Investment Manager         By: /s/ RICHARD SYNRED   Name:
RICHARD SYNRED   Title: DIRECTOR

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Ballyrock CLO 2013-1 Limited       By: Ballyrock Investment Advisors LLC, as
Collateral Manager         By: /s/ Lisa Rymut   Name: Lisa Rymut   Title:
Assistant Treasurer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Fidelity Advisor Series I: Fidelity Advisor Floating Rate
High Income Fund         By: /s/ Joe Zambello   Name: Joe Zambello   Title:
Deputy Treasurer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Fidelity Central Investment Portfolios LLC: Fidelity
Floating Rate Central Fund         By: /s/ Joe Zambello   Name: Joe Zambello  
Title: Deputy Treasurer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Fidelity Floating Rate High Income Investment Trust       for Fidelity
Investments Canada ULC as Trustee of Fidelity Floating Rate High Income
Investment Trust         By: /s/ Joe Zambello   Name: Joe Zambello   Title:
Deputy Treasurer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Fidelity Floating Rate High Income Fund       for Fidelity Investments Canada
ULC as Trustee of Fidelity Floating Rate High Income Fund         By: /s/ Joe
Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Fidelity Income Fund: Fidelity Total Bond Fund         By: /s/ Joe Zambello  
Name: Joe Zambello   Title: Deputy Treasurer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Pyramis Leveraged Loan LP       By: Pyramis Global Advisors LLC as Investment
Manager         By: /s/ Richard Synred   Name: Richard Synred   Title: Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Variable Insurance Products Fund: Floating Rate High
Income Portfolio         By: /s/ Joe Zambello   Name: Joe Zambello   Title:
Deputy Treasurer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JEFFERIES LEVERAGED CREDIT PRODUCTS, LLC         By: /s/ William P. McLoughlin
  Name: William P. McLoughlin   Title:

Senior Vice President

Jefferies Leveraged Credit Products, LLC

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JMP CREDIT ADVISORS CLO II LTD.   By: JMP Credit Advisors LLC   As
Attorney-in-Fact         By: /s/ April C. Lowry   Name: April C. Lowry   Title:
Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JMP CREDIT ADVISORS CLO III LTD.   By: JMP Credit Advisors LLC   As
Attorney-in-Fact         By: /s/ April C. Lowry   Name: April C. Lowry   Title:
Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Advanced Series Trust – AST High Yield Portfolio         By: /s/ William J.
Morgan   Name: William J. Morgan   Title: Managing Director         [By:    
Name:     Title:]1  

 

 



1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Commingled Pension Trust Fund   (Floating Rate Income) of JPMorgan Chase Bank,
N.A.         By: /s/ William J. Morgan   Name: William J. Morgan   Title:
Managing Director         [By:     Name:     Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Commingled Pension Trust Fund   (High Yield) of JPMorgan Chase Bank, N.A.    
    By: /s/ William J. Morgan   Name: William J. Morgan   Title: Managing
Director         [By:     Name:     Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Chase Bank N.A. as Trustee of the JPMorgan Chase Retirement Plan    
    By: /s/ William J. Morgan   Name: William J. Morgan   Title: Managing
Director         [By:     Name:     Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Floating Rate Income Fund         By: /s/ William J. Morgan   Name:
William J. Morgan   Title: Managing Director         [By:     Name:     Title:]1
 

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Global Bond Opportunities Fund         By: /s/ William J. Morgan  
Name: William J. Morgan   Title: Managing Director         [By:     Name:    
Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan High Yield Fund         By: /s/ William J. Morgan   Name: William J.
Morgan   Title: Managing Director         [By:     Name:     Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  J.P. Morgan Leveraged Loans Master Fund, LP         By: /s/ William J. Morgan
  Name: William J. Morgan   Title: Managing Director         [By:     Name:    
Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Senior Secured Loan Fund Limited         By: /s/ William J. Morgan  
Name: William J. Morgan   Title: Managing Director         [By:     Name:    
Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Short Duration High Yield Fund         By: /s/ William J. Morgan  
Name: William J. Morgan   Title: Managing Director         [By:     Name:    
Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Specialist Investment Funds – JPMorgan Senior Loan Fund         By:
/s/ William J. Morgan   Name: William J. Morgan   Title: Managing Director      
  [By:     Name:     Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Specialist Investment Funds – JPMorgan Multi Sector Credit Fund      
  By: /s/ William J. Morgan   Name: William J. Morgan   Title: Managing Director
        [By:     Name:     Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Strategic Income Opportunities Fund         By: /s/ William J. Morgan
  Name: William J. Morgan   Title: Managing Director         [By:     Name:    
Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JPMorgan Unconstrained Debt Fund (PKA JPMorgan Multi-Sector Income Fund)      
  By: /s/ William J. Morgan   Name: William J. Morgan   Title: Managing Director
        [By:     Name:     Title:]1  

  

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Unipension Invest, F.M.B.A. High Yield Obligationer II         By: /s/ William
J. Morgan   Name: William J. Morgan   Title: Managing Director         [By:    
Name:     Title:]1  

  

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Louisiana State Employees’ Retirement System         By: /s/ William J. Morgan
  Name: William J. Morgan   Title: Managing Director         [By:     Name:    
Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  LVIP - JPMorgan High Yield Fund         By: /s/ William J. Morgan   Name:
William J. Morgan   Title: Managing Director         [By:     Name:     Title:]1
 

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Pacholder High Yield Fund, Inc.         By: /s/ William J. Morgan   Name:
William J. Morgan   Title: Managing Director         [By:     Name:     Title:]1
 

  

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Pension Benefit Guaranty Corporation         By: /s/ William J. Morgan   Name:
William J. Morgan   Title: Managing Director         [By:     Name:     Title:]1
 

  

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Principal Funds, Inc – High Yield Fund I         By: /s/ William J. Morgan  
Name: William J. Morgan   Title: Managing Director         [By:     Name:    
Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Remuda Capital Management, LTD         By: /s/ William J. Morgan   Name:
William J. Morgan   Title: Managing Director         [By:     Name:     Title:]1
 

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Senior Secured Loan Fund, a Series Trust of JPMorgan Trust 2         By: /s/
William J. Morgan   Name: William J. Morgan   Title: Managing Director        
[By:     Name:     Title:]1  

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 





 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  LLCP LOAN FUNDING 2007         By: /s/ Shehzeen Ahmed   Name: Shehzeen Ahmed  
Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  LLCP PROP FUND, LLC         By: /s/ Zachary L. Leichtman-Levine   Name:
Zachary L. Leichtman-Levine   Title: Vice President         By: /s/ Ronnie
Kaplan   Name: Ronnie Kaplan   Title: Portfolio Manager

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Metropolitan West Floating Rate Income Fund

BY: Metropolitan West Asset Management as Investment Manager

        By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director        
By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Metropolitan West High Yield Bond Fund

BY: Metropolitan West Asset Management as Investment Manager

        By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director        
By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Pictet - US High Yield

BY: Metropolitan West Asset Management as Investment Manager

        By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director        
By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Pictet Sicav II - US High Yield

BY: Metropolitan West Asset Management as Investment Manager

        By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director        
By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Oaktree CLO 2014-2 Ltd.   By: Oaktree Capital Management, L.P.   Its:
Collateral Manager         By: /s/ Narmeen Azad   Name: Narmeen Azad   Title:
Vice President         By: /s/ Armen Panossian   Name: Armen Panossian   Title:
Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Oaktree EIF II Series A1, Ltd.   By: Oaktree Capital Management, L.P.   its:
Collateral Manager         By: /s/ Narmeen Azad   Name: Narmeen Azad   Title:
Vice President         By: /s/ Armen Panossian   Name: Armen Panossian   Title:
Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Octagon Investment Partners XX, Ltd.   By: Octagon Credit Investors, LLC   as
Portfolio Manager         By: /s/ Kimberly Wong Lem   Name: Kimberly Wong Lem  
Title: Director of Portfolio Administration         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Octagon Investment Partners XXII, Ltd   By: Octagon Credit Investors, LLC   as
Collateral Manager         By: /s/ Kimberly Wong Lem   Name: Kimberly Wong Lem  
Title: Director of Portfolio Administration         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Octagon Loan Funding, Ltd.   By: Octagon Credit Investors, LLC   as Collateral
Manager         By: /s/ Kimberly Wong Lem   Name: Kimberly Wong Lem   Title:
Director of Portfolio Administration         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

OCP Credit Trust   By: Onex Credit Partners, LLC, its manager           By: /s/
Paul Marhan   Name: Paul Marhan   Title: Portfolio Manager

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

Onex Senior Credit Fund, L.P.   By: Onex Credit Partners, LLC, its
investment manager           By: /s/ Paul Marhan   Name: Paul Marhan   Title:
Portfolio Manager

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

Onex Senior Credit II, LP   By: Onex Credit Partners, LLC, its
investment manager           By: /s/ Paul Marhan   Name: Paul Marhan   Title:
Portfolio Manager

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding II, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding III, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding IV, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding V, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM IX, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VI, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VII, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VIII, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM X, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM XI, Ltd.  

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

        By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

TRALEE CLO III, LTD.

By: Par-Four Investment Management, LLC

As Collateral Manager

        By: /s/ Dennis Gorczyca   Name: Dennis Gorczyca   Title: Managing
Director         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Dryden 30 Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

  

 



1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Dryden 31 Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Dryden 33 Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Dryden 34 Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 

 



1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Dryden XXV Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Dryden XXVIII Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Pramerica Loan Opportunities Limited

By: Pramerica Investment Management, a trading name of Prudential Investment
Management, Inc.

as Investment Manager

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Prudential Bank Loan Fund of the Prudential Trust
Company Collective Trust

By: Prudential Investment Management, Inc.,

as Investment Advisor

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Prudential Investment Portfolios, Inc. 14 -
Prudential Floating Rate Income Fund

By: Prudential Investment Management, Inc.,

as Investment Advisor

        By: /s/ Joseph Lemanowicz   Name: Joseph Lemanowicz   Title: Vice
President         [By:     Name:     Title:]1  

 

 



1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CAVALRY CLO II      

By: Regiment Capital Management, LLC,

its Investment Adviser

        By: /s/ Mark Brostowski     Mark Brostowski     Authorized Signatory

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CAVALRY CLO III, LTD.      

By: Regiment Capital Management, LLC,

its Investment Adviser

        By: /s/ Mark A. Brostowski     Mark A. Brostowski     Authorized
Signatory

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CAVALRY CLO IV, LTD.      

By: Regiment Capital Management, LLC,

its Investment Adviser

        By: /s/ Mark A. Brostowski     Mark A. Brostowski     Authorized
Signatory

 

 

 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CAVALRY CLO V, LTD.      

By: Regiment Capital Management, LLC,

its Investment Adviser

        By: /s/ Mark A. Brostowski     Mark A. Brostowski     Authorized
Signatory

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  RIMROCK HIGH INCOME PLUS (MASTER) FUND, LTD.   RIMROCK LOW VOLATILITY (MASTER)
FUND, LTD.     as a Lender   By: Rimrock Capital, as its investment manager    
    By: /s/ S. Blumeti   Name: S. Blumeti   Title: MD

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Mountain View CLO 2013-1 Ltd.   By: Seix Investment Advisors LLC, as
Collateral Manager       Mountain View CLO 2014-1 Ltd.   By: Seix Investment
Advisors LLC, as Collateral Manager       as Lenders         By: /s/ George
Goudelias     Name: George Goudelias     Title: Managing Director

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Solus Senior High Income Fund LP  

By: Solus Alternative Asset Management LP

Its Investment Advisor

        By: /s/ Christopher Pucillo   Name: Christopher Pucillo   Title:
President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Steele Creek CLO 2014-1, LTD.

BY: Steele Creek Investment Management LLC

        By: /s/ Alan DeKeukelaere   Name: Alan DeKeukelaere   Title: Senior
Research Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Steele Creek CLO 2015-1, LTD.         By: /s/ Alan DeKeukelaere   Name: Alan
DeKeukelaere   Title: Senior Research Analyst         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

ACE American Insurance Company

BY: T. Rowe Price Associates, Inc. as investment advisor

        By: /s/ Brian Burns   Name: Brian Burns   Title: Vice President        
By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  T. Rowe Price Floating Rate Multi-Sector Account Portfolio         By: /s/
Brian Burns   Name: Brian Burns   Title: Vice President         By:     Name:  
  Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  T. Rowe Price Institutional Floating Rate Fund         By: /s/ Brian Burns  
Name: Brian Burns   Title: Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  T. Rowe Price Floating Rate Fund, Inc.         By: /s/ Brian Burns   Name:
Brian Burns   Title: Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Lockwood Grove CLO, Ltd.

By: Tall Tree Investment Management, LLC

as Collateral Manager

        By: /s/ Frank J. Sherrod   Name: Frank J. Sherrod   Title: Chief
Operating Officer         [By: Not Applicable   Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Nelder Grove CLO, Ltd.

By: Tall Tree Investment Management, LLC

as Collateral Manager

        By: /s/ Frank J. Sherrod   Name: Frank J. Sherrod   Title: Chief
Operating Officer         [By: Not Applicable   Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

Tuolumne Grove CLO, Ltd.

By: Tall Tree Investment Management, LLC

as Collateral Manager

        By: /s/ Frank J. Sherrod   Name: Frank J. Sherrod   Title: Chief
Operating Officer         [By: Not Applicable   Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Figueroa CLO 2013-1, Ltd.   BY: TCW Asset Management Company as Investment
Manager         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director  
      By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG INTERNATIONAL,
INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  FIGUEROA CLO 2013-2, LTD   BY: TCW Asset Management Company as Investment
Manager         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director  
      By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Figueroa CLO 2014-1, Ltd.   BY: TCW Asset Management Company as Investment
Manager         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director  
      By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Variable Portfolio - TCW Core Plus Bond Fund   BY: TCW Asset Management
Company as Investment Manager         By: /s/ Bibi Khan   Name: Bibi Khan  
Title: Managing Director         By: /s/ Nora Olan   Name: Nora Olan   Title:
Senior Vice President

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  THL Credit Wind River 2014-2 CLO Ltd.   BY: THL Credit Senior Loan Strategies
LLC, as Manager         By: /s/ Kathleen Zarn   Name: Kathleen Zarn   Title:
Managing Director         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Crown Point CLO II Ltd.         By: /s/ John D’Angelo   Name: John D’Angelo  
Title: Sr. Portfolio Manager         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Crown Point CLO Ltd.         By: /s/ John D’Angelo   Name: John D’Angelo  
Title: Sr. Portfolio Manager         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Aston Hill Voya Floating Rate Income Fund   By: Voya Investment Management Co.
LLC, as its portfolio advisor         By: /s/ Mark Haak   Name: Mark Haak  
Title: Senior Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Axis Specialty Limited   By: Voya Investment Management Co. LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  BayernInvest Alternative Loan-Fonds   BY: Voya Investment Management Co. LLC,
as its investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title:
Senior Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  California Public Employees' Retirement System   BY: Voya Investment
Management Co. LLC, as its investment manager         By: /s/ Mark Haak   Name:
Mark Haak   Title: Senior Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  City of New York Group Trust   BY: Voya Investment Management Co. LLC as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  IBM Personal Pension Plan Trust   BY: Voya Investment Management Co. LLC, as
its investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title:
Senior Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ING High Income Floating Rate Fund   BY: Voya Investment Management Co. LLC,
as its investment advisor         By: /s/ Mark Haak   Name: Mark Haak   Title:
Senior Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ISL Loan Trust   BY: Voya Investment Management Co. LLC, as its investment
advisor         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior Vice
President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ISL Loan Trust II   BY: Voya Investment Management Co. LLC, as its investment
advisor         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior Vice
President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Medtronic Holding Switzerland GMBH   By: Voya Investment Management Co. LLC,
as its investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title:
Senior Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  NEW MEXICO STATE INVESTMENT COUNCIL   BY: Voya Investment Management Co. LLC,
as its investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title:
Senior Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2012-2, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2012-3, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2012-4, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2013-3, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2014-1, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2014-2, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2014-3, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2014-4, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO 2015-1, Ltd.   By: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya CLO II, Ltd.   BY: Voya Alternative Asset Management LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya Floating Rate Fund   BY: Voya Investment Management Co. LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya Investment Trust Co. Plan for Common Trust Funds - Voya Senior Loan
Common Trust Fund   BY: Voya Investment Trust Co. as its trustee         By: /s/
Mark Haak   Name: Mark Haak   Title: Senior Vice President         By:     Name:
    Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya Investment Trust Co. Plan for Employee Benefit Investment Funds - Voya
Senior Loan Trust Fund   BY: Voya Investment Trust Co. as its trustee        
By: /s/ Mark Haak   Name: Mark Haak   Title: Senior Vice President         By:  
  Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Voya Prime Rate Trust   BY: Voya Investment Management Co. LLC, as its
investment manager         By: /s/ Mark Haak   Name: Mark Haak   Title: Senior
Vice President         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARBITRAGE CREDIT OPPORTUNITIES FUND         By: /s/ Jon Hickey   Name: Jon
Hickey   Title: Director of Operations         [By:     Name:     Title:]1  

 



 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ARBITRAGE EVENT-DRIVEN FUND         By: /s/ Jon Hickey   Name: Jon Hickey  
Title: Director of Operations         [By:     Name:     Title:]1  

 





 

1 If second signature line is required.

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  City of New York Group Trust         By: /s/ Charles C Williams Jr   Name:
Charles C Williams Jr   Title: Operations Manager         By:     Name:    
Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CSAA Insurance Exchange         By: /s/ Benjamin Fandinola   Name: Benjamin
Fandinola   Title: Trade Operations Specialist         By:     Name:     Title:
 

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Mt. Whitney Securities, LLC         By: /s/ Benjamin Fandinola   Name:
Benjamin Fandinola   Title: Trade Operations Specialist         By:     Name:  
  Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Wells Fargo Advantage Multi-Sector Income Fund         By: /s/ Benjamin
Fandinola   Name: Benjamin Fandinola   Title: Trade Operations Specialist      
  By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Wells Fargo Advantage Strategic Income Fund         By: /s/ Benjamin Fandinola
  Name: Benjamin Fandinola   Title: Trade Operations Specialist         By:    
Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Floating Rate Loan Fund, a series of 525 Market Street
Fund, LLC   by: Wells Capital Management, Investment Advisor         By: /s/
Benjamin Fandinola   Name: Benjamin Fandinola   Title: Trade Operations
Specialist         By:     Name:     Title:  

 

[Signature Page to First Amendment to OBS Term Loan Credit Agreement (2015)]

 

 

 